Case 2:19-cv-01487-JAM-DB Document 35 Filed 09/11/20 Page 1 of 1




                                       UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION



DONALD CATHERINE,                                       CASE NO.: 2:19-CV-01487-JAM-DB

                          Plaintiff,                    JUDGMENT OF DISMISSAL

            v.

WELLS FARGO BANK, N.A.,

                          Defendant.




            This action came before the Court. The issues have been tried, heard or decided by the
Court, and thus:

 IT IS ORDERED AND DECREED that judgment is hereby entered in favor of defendant Wells

                 Fargo Bank, N.A., in accordance with the Court’s order issued on September 11, 2020.


Dated: September 11, 2020                         /s/ John A. Mendez_________
                                                  THE HON. JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE




94000/HR1402/02518971-2                                              CASE NO.: 2:19-CV-01487-JAM-DB
                                                                           CERTIFICATE OF SERVICE
